Opinion issued January 22, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–03–01319–CV
____________

IN RE KLS AIR EXPRESS, INC., Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator KLS Air Express, Inc. has filed a petition for a writ of mandamus
complaining of actions by Judge Elrod.


  Relator has now filed an unopposed motion
to dismiss its petition because there is no longer an in issue in controversy.
 
          We dismiss as moot the petition for a writ of mandamus.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Higley.